Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to the applicant’s arguments filed on 02/16/2022.
Status of claims
Claims 1-21 are pending. Claims 1-5 and 8-21 are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “generate a stream with the elements, where another generation circuitry is provided to generate another stream, which is provided with another elements. The former generation circuitry is arranged to insert the former element in the former stream to identify the occurrence of a corresponding latter element in the latter stream. A key generation circuitry is provided to generate an associated key value, which is determined from a set of key values. The associated key value is generated for an instance of the former element, which is included in the former stream, where the set of key values is provided insufficient to allow the unique key values. The unique key values are generated for the instance of the former element, where the subsequent analysis of a sequence of key values is associated.”; in 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EVANS DESROSIERS/           Primary Examiner, Art Unit 2491